Citation Nr: 1523761	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Wilmington, Delaware Department of Veteran Affairs (VA) Regional Office (RO).  Although the rating decision on appeal also denied service connection for bilateral hearing loss, the March 2012 notice of disagreement limited the appeal to the matter involving prostate cancer.  In October 2014, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has put forth a primarily presumptive theory of entitlement based on herbicide exposure during his service in Vietnam.  The Board notes that Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including prostate cancer) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran has explicitly denied setting foot in Vietnam or sailing in its inland waterways, but he has reported that his ship, the U.S.S. Shasta, was in Da Nang harbor and other locations close to the coastline, and alleges possible exposure at such locations.  

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  Thus, the prior interpretation with respect to Da Nang harbor is invalid.

In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang harbor and other locations close enough to the Vietnamese coastline to see it, the Board finds that, while further delay is regrettable, the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang harbor vis-à-vis the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship, the U.S.S. Shasta, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2. Then, the AOJ should readjudicate the Veteran's claim with special consideration given to his statements regarding service in Da Nang harbor and other locations close to the coastline of Vietnam, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang harbor vis-à-vis the presumption of exposure to herbicides.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




